DETAILED ACTION
Claims 1-20 are presented for examination.
Information Disclosure Statement
The information disclosure statement (IDS) submitted are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the Examiner. 
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Harry Du on 01/21/2022.
The application has been amended as follows:
	1. (Currently Amended) A system for determining a default location of a wireless device, comprising:
at least one computer-readable storage medium including a set of instructions for determining a default location of a wireless device; and
at least one processor in communication with the computer-readable storage medium, wherein when executing the set of instructions, the at least one processor is directed to cause the system to perform operations including:
obtaining WiFi data from the wireless device, the wireless device being in communication with at least one WiFi network associated with at least one structure; 
determining a WiFi fingerprint of the WiFi data;
, the at least one candidate WiFi fingerprint corresponding to at least one candidate default location; and
determining, based at least on the at least one candidate WiFi fingerprint, a default location associated with the at least one structure by:
for a candidate default location of the at least one candidate default location, 
identifying one or more candidate WiFi fingerprints associated with the candidate default location;
for each of the one or more candidate WiFi fingerprints, determining a probability component contributed by the candidate WiFi fingerprint and associated with a probability that the candidate default location is the default location; and
determining an overall probability value that the candidate default location is the default location based on the one or more probability components; and
determining the default location from the at least one candidate default location based at least on the at least one overall probability value.

	2. (Original) The system of claim 1, wherein the WiFi fingerprint includes a combination of:
identity of at least one WiFi detected by the wireless device; and 
signal strength of the at least one WiFi.

	3. (Original) The system of claim 1, wherein the WiFi fingerprint library includes a plurality of reference WiFi fingerprints and a plurality of reference locations, each of the plurality of reference WiFi fingerprints being associated with at least one reference location and each of the plurality of reference locations being associated with at least one reference WiFi fingerprint.


determining a similarity between the WiFi fingerprint and each of the plurality of reference WiFi fingerprints; and 
determining, from the plurality of reference locations, the at least one candidate WiFi fingerprint based on the plurality of similarities

	5. (Original) The system of claim 4, wherein a similarity between the WiFi fingerprint and a candidate WiFi fingerprint is greater than a similarity threshold.

	6. (Cancelled) 

	7. (Original) The system of claim 1, wherein the WiFi fingerprint library is obtained by:
for each of a plurality of wireless devices that appeared within a distance from the at least one structure, collecting a WiFi fingerprint detected by the wireless device; and
establishing the WiFi fingerprint library based on the WiFi fingerprints collected from the plurality of wireless devices. 

	8. (Original) The system of claim 1, wherein the determining, based at least on the at least one candidate WiFi fingerprint, the default location associated with the at least one structure includes:
obtaining a trace of locations of the wireless device based on GPS signals received from the wireless device; and
determine the default location based on the trace and the at least one candidate WiFi fingerprint.

	9. (Original) The system of claim 8, wherein the at least one structure shields the GPS signals, and the trace includes a breakpoint at where the at least one WiFi network is located.



	11. (Original) The system of claim 1, wherein the operations further include:
determining the default location as a service location of a service request; and 
sending the default location to a service provider terminal as the service location to provide a service for a service requester of the wireless device.

	12. (Currently Amended) A method for determining a default location of a wireless device, comprising:
obtaining WiFi data from the wireless device, the wireless device being in communication with at least one WiFi network associated with at least one structure; 
determining a WiFi fingerprint of the WiFi data;
determining at least one candidate WiFi fingerprint based on the WiFi fingerprint and a WiFi fingerprint library, the at least one candidate WiFi fingerprint corresponding to at least one candidate default location; and
determining, based at least on the at least one candidate WiFi fingerprint, a default location associated with the at least one structure by:
for a candidate default location of the at least one candidate default location, 
identifying one or more candidate WiFi fingerprints associated with the candidate default location;
for each of the one or more candidate WiFi fingerprints, determining a probability component contributed by the candidate WiFi fingerprint and associated with a probability that the candidate default location is the default location; and
determining an overall probability value that the candidate default location is the default location based on the one or more probability components; and
determining the default location from the at least one candidate default location based at least on the at least one overall probability value.

	13. (Original) The method of claim 12, wherein the WiFi fingerprint includes a combination of:
identity of at least one WiFi detected by the wireless device; and 
signal strength of the at least one WiFi.

	14. (Original) The method of claim 12, wherein the WiFi fingerprint library includes a plurality of reference WiFi fingerprints and a plurality of reference locations, each of the plurality of reference WiFi fingerprints being associated with at least one reference location and each of the plurality of reference locations being associated with at least one reference WiFi fingerprint.

	15. (Currently Amended) The method of claim 14, wherein the determining the at least one candidate WiFi fingerprint based on the WiFi fingerprint and the WiFi fingerprint library includes:
determining a similarity between the WiFi fingerprint and each of the plurality of reference WiFi fingerprints; and 
determining, from the plurality of reference locations, the at least one candidate WiFi fingerprint based on the plurality of similarities, 

	16. (Cancelled)

	17. (Original) The method of claim 12, wherein the WiFi fingerprint library is obtained by:
for each of a plurality of wireless devices that appeared within a distance from the at least one structure, collecting a WiFi fingerprint detected by the wireless device; and
establishing the WiFi fingerprint library based on the WiFi fingerprints collected from the plurality of wireless devices.

	18. (Original) The method of claim 12, wherein the determining, based at least on the at least one candidate WiFi fingerprint, the default location associated with the at least one structure includes:
obtaining a trace of locations of the wireless device based on GPS signals received from the wireless device; and
determine the default location based on the trace and the at least one candidate WiFi fingerprint.

	19. (Original) The method of claim 12, wherein the default location includes at least one of an entrance of the at least one specific structure, an exit of the at least one specific structure, a parking lot around the at least one specific structure, a bus stop around the at least one specific structure, a particular place inside the structure, a geometric center of a structure, or a pre-determined weighted center of a structure.

	20. (Currently Amended) A non-transitory computer readable medium, comprising at least one set of instructions for determining a default location of a wireless device, wherein when executed by at least one processor of a computer server, the at least one set of instructions directs the at least one processor to execute a method, the method comprising:
obtaining WiFi data from the wireless device, the wireless device being in communication with at least one WiFi network associated with at least one structure; 
determining a WiFi fingerprint of the WiFi data;
determining at least one candidate WiFi fingerprint based on the WiFi fingerprint and a WiFi fingerprint library, the at least one candidate WiFi fingerprint corresponding to at least one candidate default location; and
determining, based at least on the at least one candidate WiFi fingerprint, a default location associated with the at least one structure by:
for a candidate default location of the at least one candidate default location, 
identifying one or more candidate WiFi fingerprints associated with the candidate default location;
for each of the one or more candidate WiFi fingerprints, determining a probability component contributed by the candidate WiFi fingerprint and associated with a probability that the candidate default location is the default location; and
determining an overall probability value that the candidate default location is the default location based on the one or more probability components; and
determining the default location from the at least one candidate default location based at least on the at least one overall probability value.

Allowable Subject Matter
Claims 1-5, 7-15 and 17-20 are allowed. 
	The following is an Examiner’s statement of reasons for allowance:
	Chen discloses determining its location in an indoor environment is disclosed. In an indoor environment, a wireless communication device may have insufficient access to GNSS satellites or cellular towers to make an accurate determination as to its location. Therefore, the wireless communication device generates a fingerprint map of the environment by estimating its position and scanning multiple positions within the environment for accessible access points and characteristics.
Atreya discloses wireless device zoning using micro-location data. In some implementations, the method can include determining that a first client device having micro-location determination capability has entered a micro-location initiator zone, and receiving micro-location initiator information from the first client. The method can also include performing a radio frequency (RF) fingerprinting process on the first client using wireless network infrastructure to generate an RF fingerprint of the micro-location zone. The method can further include determining a second client device has roamed into an area near the micro-location initiator, and comparing an RF fingerprint of the second client device with the RF fingerprint of the micro-location zone.

	However, all cited prior arts of record fail to disclose in claims 1, 12, and 20, “… obtaining WiFi data from the wireless device, the wireless device being in communication with at least one WiFi network associated with at least one structure; determining a WiFi fingerprint of the WiFi data; determining at least one candidate WiFi fingerprint based on the WiFi fingerprint and a WiFi fingerprint library, the at least one candidate WiFi fingerprint corresponding to at least one candidate default location; and determining, based at least on the at least one candidate WiFi fingerprint, a default location associated with the at least one structure by: for a candidate default location of the at least one candidate default location, identifying one or more candidate WiFi fingerprints associated with the candidate default location; for each of the one or more candidate WiFi fingerprints, determining a probability component contributed by the candidate WiFi fingerprint and associated with a probability that the candidate default location is the default location; and determining an overall probability value that the candidate default location is the default location based on the one or more probability components; and determining the default location from the at least one candidate default location based at least on the at least one overall probability value..” Or similar limitations.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US 20140194139 A1 - providing precise location sensing for wireless devices in an indoor environment using channel fading fingerprinting. An indoor environment within which wireless devices are used is surveyed to develop a channel fading database for the indoor 
US 9107178 B2 - low-power, accurate location estimation for mobile devices (such as a smartphone). More particularly, the disclosed technology facilitates estimation of a physical or "real world" location (e.g., geo-location) without relying on the conventional always-on and battery-draining approaches of Global Positioning Systems (GPSs) or some form of telemetry based upon multiple radio signals (e.g., cellular). 

Inquiries
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to PAKEE FANG whose telephone number is (571)270-3633.  The Examiner can normally be reached on Mon-Fri 9:00AM-5:00PM.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, PÉREZ-GUTIÉRREZ RAFAEL can be reached on 571-272-7915.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be 

/PAKEE FANG/
Primary Examiner, Art Unit 2642